DETAILED ACTION
This office action is in response to the remarks filed on 09/27/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0020282 in view of Iorio et al US 2020/0336071.
	Regarding Claims 1, 7 and 13, Li teaches (Figures 4-7) a synchronous rectifier controller (IC2), for controlling a rectification power switch (SR2) connected in series with a secondary winding between two power lines (+/-), the synchronous rectifier controller comprising: a gate driver (LG1) for driving the rectification power switch; and a slew-rate detector (501) detecting a channel voltage (Vds) of the rectification power switch, for checking if a slew rate of the channel voltage exceeds a slope threshold (with TW1), wherein when the slew rate exceeds the slope threshold the slew-rate detector turns ON the rectification power switch through the gate driver (C_on), and the slew rate detector reduces the slope threshold (par. 29 and 40). (For Example: Par. 27-40) 
	Li does not teach when the slew rate is less than the slope threshold the slew-rate detector reduces the slope threshold.
	Iorio teaches (Figures 6 and 9-13) when the slew rate (Fig. 9 actual slope of Vds) is less than the slope threshold (Expected slope of Vs) the slew-rate detector reduces (see par. 53, even do par. 53 talks about the increasing of the delay please take into account what happens when the delay is decreased as can be seen in Figure 11a the slope of the Vds signal changes with the delay of the signal because the zero crossing happen at a later time) the slope threshold (Fig. 10). (For example: Par. 52-64)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include t when the slew rate is less than the slope threshold the slew-rate detector reduces the slope threshold, as taught by Iorio for the prevention or reduction of current inversion in the synchronous rectifier. 

	Regarding Claim 2, Li teaches (Figures 4-7) wherein the slew-rate detector (501) comprises: a first comparator (comp1) comparing the channel voltage with a first predetermined voltage; a second comparator (comp2) comparing the channel voltage with a second predetermined voltage; a timer to count (tw1), in response to an output from the first comparator, a delay time (with Wd); and a logic  (gate1) connected to the second comparator and the timer, for checking if the channel voltage goes across the second predetermined voltage before the delay time ends (Fig. 6). (For Example: Par. 27-40)
	Li does not teach wherein the slew-rate detector increases the delay time if the channel voltage goes across the second predetermined voltage after the delay time ends.
	Iorio teaches (Figures 6 and 9-13) wherein the detector (10 and 103) increases the delay time if the channel voltage (Vds) goes across the second predetermined voltage after the delay time ends (Fig. 11a-b).  (For example: Par. 52-64)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include wherein the slew-rate detector increases the delay time if the channel voltage goes across the second predetermined voltage after the delay time ends, as taught by Iorio for the prevention or reduction of current inversion in the synchronous rectifier. 

	 

	Regarding Claims 3 and 10, Li teaches (Figures 4-7) wherein, if the channel voltage (Vds) goes across the second predetermined voltage before the delay time ends, the slew-rate detector that secures the delay time (Fig. 6). (For Example: Par. 27-40)
	Li does not teach the slew-rate detector increases the delay time by a predetermined offset and then secures the delay time.
	Iorio teaches (Figures 6 and 9-13) the detector (103 and 10) increases the delay time by a predetermined offset (Tstep) and then secures the delay time.  (For example: Par. 52-64)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include the slew-rate detector increases the delay time by a predetermined offset and then secures the delay time, as taught by Iorio for the prevention or reduction of current inversion in the synchronous rectifier. 
	Regarding Claim 5, Li teaches (Figures 4-7) if the slew rate exceeds the slope threshold (with 501 see Fig. 5-6) the slew-rate detector secures the slope threshold (with Wd). (For Example: Par. 27-40)
	Regarding Claim 9, Li teaches (Figures 4-7) comprising: checking if a time period is less than a delay time (with TW), wherein the time period starts at a first moment when the signal goes across a first predetermined voltage (comp1) and ends at a second moment when the signal goes across a second predetermined voltage (comp2); and controlling the power switch (SR2) in response to the delay time and the signal if the time period is less than the delay time (with IC2). (For Example: Par. 27-40)  

	Iorio teaches (Figures 6 and 9-13) increasing the delay time if the time period exceeds than the delay time (Fig. 10-11).  (For example: Par. 52-64)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include increasing the delay time if the time period exceeds than the delay time, as taught by Iorio for the prevention or reduction of current inversion in the synchronous rectifier. 
	Regarding Claim 11, Li teaches (Figures 4-7) counting the delay time (T1) after the signal goes across the first predetermined voltage (with Comp1); and checking if the delay time ends when the signal goes across the second predetermined voltage (with Comp2, see Fig. 6). 
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0020282 in view of Iorio et al US 2020/0336071 and further in view of Krueger et al. US 2018/0091046.
	Regarding Claims 6 and 12, Li teaches (Figures 4-7) wherein the slew-rate detector (501) adjusts (with R0) the slope threshold.
		Li does not teach adjusts the slope threshold in response to an ambiance temperature of a power supply or an output voltage of the power supply.
	Kruger teaches (Figure 25) adjusts the slope threshold (from 30) in response to an ambiance temperature of a power supply or an output voltage of the power supply (Svout).  (For example: Par.83-91)
. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2019/0020282 in view of Iorio et al US 2020/0336071 and further in view of Kyono US 7773398.
	Regarding Claim 8, Li teaches (Figures 4-7) a controller with the slope threshold (at TW).
	Li does not teach reducing the slope threshold if a count indicating the times that the slew rate has been less than the slope threshold exceeds a predetermined number.
	Iorio teaches (Figures 6 and 9-13) reducing the threshold (with PD) if the slew rate has been less than the threshold exceeds (Figs. 10-11) a predetermined number (any value including zero or 1).  (For example: Par. 52-64)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include reducing the threshold if the slew rate has been less than the slope threshold exceeds a predetermined number, as taught by Iorio for the prevention or reduction of current inversion in the synchronous rectifier. 
	Li as modified does not teach a count indicating the times exceeds a predetermined number.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Li to include a count indicating the times exceeds a predetermined number, as taught by Kyono, enable reliable times for operation of the power switching and improve efficiency. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 4; prior art of record fails to disclose either by itself or in combination:  “… wherein the slew-rate detector comprises a counter to generate a count indicating the times that the slew rate has been less than the slope threshold, and when the count exceeds a predetermined number the slew-rate detector reduces the slope threshold. t.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Applicant argued that “Iorio cares how much the delay is for Vdvs-ideal to cross zero voltage (at t2 in FIG. 9) after Vdvs(t) raises across zero voltage or threshold VTH-OFF (at tl in FIG. 9). The programable delay in FIG. 10 of Iorio is adjusted to make a synchronous rectifier turn OFF at a moment as close to t2 as possible. However, neither the slew rate of Vdvs(t) nor the slew rate of Vdvs-ideal can be derived or found even if the delay from moment tl to moment t2 in FIG. 9 is well determined. Therefore, Iorio does not teach to detect a slew rate, let alone the adjustment of a slope threshold used for comparison with the slew rate.” However, the detection of the slew rates is already covered by Li.  Second the delay changes the slew rate of the Vds signal which can be seen in Figures 9 and 11, by extending the delay the slew rate of the Vds signal is decrease to the ideal value (See fig. 11a). Third Iorio’s paragraph 53 explains “Thus, the time threshold T.sub.th1 corresponds to the conduction time T.sub.diode-ideal, with the programmable delay PD being incrementally adjusted to delay the turn OFF of the transistor SR until the actual conduction time T.sub.diode is approximately equal to the ideal conduction time T.sub.diode-ideal, which corresponds to the zero-crossing of the actual voltage Vdvs(t) occurring at the time t2 in FIG. 9”  (even do par. 53 talks about the increasing of the delay please take into account what happens when the delay is decreased.) and Par. 57 “The decreasing of the conduction time T.sub.diode of the body diode Dbr of the transistor SR to minimize the conduction time T.sub.diode until (T.sub.diode=T.sub.diode-ideal), as illustrated in FIG. 11B as just described”. Therefore, claim limitations are met by the prior art.
	Applicant argued that “Second, even if Iorio teaches to adjust a slope threshold, there is no motivation to modify the slope threshold in the slew-rate detector of Li based In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,.
Li teaches in paragraph 40 that by changing the resistance of R0 the WD signal is changed with respect to its level however Li does not mention details about how to change the value or a control signal to change that value. Iorio teaches the delay signal that can be decrease or increase which changes the signal of the Vds signal  and by this operation changes the increase time of the Vds signal and if it reaches the 0 before or after the desired time, as seen in Figures 9 and 11a. Therefore a person having ordinary skill in the art would make said combination to reduce the reverse current in the system as mentioned in par. 1 of Iorio.
	Applicant argued that “Third, as Iorio teaches an adaptive turn-off control algorithm for turning OFF a synchronous rectifier, the combination of Li and Iorio potentially involves the synchronous rectifier of Li being modified to adjust the timing of turning OFF a synchronous rectifier while the slope threshold in the slew-rate detector of Li remains always unchanged.” However, Li teaches paragraph 40 how to change the slew rate by changing the value of the resistor R0.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838